DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference number 425 in Fig. 4A 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a set of one or more waypoints to include in the set of stops” in lines 11-12. Claim 1 also recites “one or more sets of waypoints that vehicles are required to travel through” in lines 9-10. It is unclear if the set of waypoints to be included in the set of stops in lines 11-12 are the same set of waypoints that vehicles are required to travel through. The examiner recommends changing lines 11-12 to “the set of one or more waypoints”. The same reasoning applies to claims 8 and 15.
Claim 2 recites “in compliance with a route restriction” in line 2 while claim 1 recites “route restriction data that identifies route restrictions” in line 7. It is unclear if the route restriction in claim 2 refers to the same route restriction disclosed in claim 1. The examiner recommends changing claim 2 to “in compliance with the route restriction”. The same reasoning applies to claims 9 and 17.
Claim 3 recites “the particular route restriction destination area are part of a route restriction” in lines 15-16 while claim 1 recites “route restriction data that identifies route restrictions” in line 7. It is unclear if the route restriction in claim 3 refers to the same route 
Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 1, 8, and 15, and for failing to cure the deficiencies cited above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1, 8, and 15, the claims recite “receiving a request for navigation instructions”, “receiving route restriction data”, “selecting a set of one or more waypoints to include in the set of stops”, “determining an initial route that includes the waypoints”, “obtaining fuel selection data”, “identifying a set of fuel stops”, “selecting one or more fuel stops to include in the set of stops based on fuel data, fuel cost data, weather data, and traffic data”, “determining the set of navigational instructions of a final route that includes the set of stops”, and “providing the final route to permit the vehicle to be navigated based on the final route”. These limitations can be done by hand as a result of collecting data. Since these limitations can be done mentally, they are directed towards an abstract idea.

“receiving route restriction data” in the context of the claim encompasses the user collecting information regarding route restriction. The next limitation “selecting a set of one or more waypoints to include in the set of stops” encompasses the user to choose a waypoint, which can be done by hand or mentally. Next, “determining an initial route that includes the waypoints” encompasses the user choosing a route which includes the chosen waypoints, which can be done by hand or mentally. Next, “obtaining fuel selection data” encompasses the user collecting information regarding the location of fuel stations. Next, “identifying a set of fuel stops” encompasses the user in choosing a set of fuel stops from the fuel selection data, which can be done mentally. Next, “selecting one or more fuel stops to include in the set of stops based on fuel data, fuel cost data, weather data, and traffic data” encompasses the user choosing a fuel stop to include in the set of stops from collected data, which can be done mentally. Next, “determining the set of navigational instructions of a final route that includes the set of stops” encompasses the user determining navigation instructions that includes the set of stops, which can be done by hand on a map. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The step of “receiving a request for navigation instructions” is taught in the primary prior art reference Lee et al. US20150106001A1 in para 0021, “the navigation module 106 may receive user input specifying a request for a route between a beginning point and a destination”. Furthermore, the step of “providing the final route to permit the vehicle to be navigated based on the final route” is also taught in Lee in para 0035 and via interface 300 (see Fig. 3). Accordingly, the steps of receiving 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US20150106001A1 (henceforth Lee) in view of Rinscheid US20090234577A1

Regarding claim 1,
Lee discloses:
A method, comprising: receiving, by a first device and from a second device, a request for a set of navigational instructions for a vehicle, 

wherein the request includes: stops data that identifies a set of stops for the vehicle, and fuel request data that indicates to add one or more fuel stops;
(In para 0034, “the block 230 may include identifying waypoints that may be included on a particular route. For example, a user may have specified a desire to stop at a restaurant between the specified endpoints, whereupon the computer 105 may identify waypoints on or within a specified distance, e.g., one mile, five miles, etc., of a given route. Likewise, the computer 105 may identify refueling stations on a given route” The request includes stops data that identifies a set of stops for the vehicle (i.e. by identifying waypoints on a particular route).


selecting, by the first device, a set of one or more waypoints to include in the set of stops; determining, by the first device, an initial route through the set of stops that include the set of one or more waypoints;
(In para 0034, “Waypoints, including refueling waypoints, may be identified by the computer 105 as described above concerning the block 210, and then selected for inclusion with, or to be provided along with, a particular route as described in this block 230.” Waypoints are identified and then selected to include the waypoint in the set of stops on a particular route.)
obtaining, by the first device, fuel selection data that is to be used to identify a set of fuel stops; identifying, by the first device, a subset of fuel stops, of the set of fuel stops, that are within a threshold distance of the initial route; 
(In para 0034 “the computer 105 may identify refueling stations on a given route, and may further indicate likely cost of refueling, e.g., a price for a gallon of fuel, a price of electricity, etc., associated with one or more of the indicated refueling stations. Waypoints, including refueling waypoints, may be identified by the computer 105 as described above concerning the block 210, and then selected for inclusion with, or to be provided along with, a particular route as described in this block 230.” Fuel selection data (i.e. identified by computer 105) is used to identify a set of fuel stops within a particular route.

In para 0024, “Further, refueling station waypoints could be selected according to fuel prices associated with respective waypoints. For example, current average fuel prices for refueling stations in a certain geographic area, within a predetermined distance, e.g., 1/2 mile, of a route,” A subset of fuel stops (i.e. refueling stations selected according to fuel prices associated with respective waypoints) are identified within a threshold distance of a route.)
 selecting, by the first device, one or more fuel stops, of the subset of fuel stops, to include in the set of stops, wherein the one or more fuel stops are selected based on at least one of:  fuel data that identifies an amount of available fuel within the vehicle, fuel cost data that identifies a cost of fuel at the subset of fuel stops, weather data that identifies a weather forecast for areas that are near the subset of fuel stops, or traffic data for traffic within a threshold distance of the subset of fuel stops; 
(In para 0024, “Further, refueling station waypoints could be selected according to fuel prices associated with respective waypoints. For example, current average fuel prices for refueling stations in a certain geographic area, within a predetermined distance, e.g., 1/2 mile, of a route,” A subset of fuel stops (i.e. refueling stations associated with respective waypoints) are identified and refueling station waypoints are selected according to fuel prices (i.e. fuel cost data) associated with respective waypoints.)
 determining, by the first device, the set of navigational instructions of a final route that includes the set of stops, wherein the set of stops include: the set of one or more waypoints, and the one or more fuel stops; and providing, by the first device and to the second device, the final route to permit the vehicle to be navigated based on the final route.
(In para 0030, “Next, in a block 230, for each route generated in the block 225, the computer 105 computes an estimated fuel cost for traversing the route, and may also identify fuel stations and other waypoints that may be associated with the route.” And in para 0034, “Waypoints, including refueling waypoints, may be identified by the computer 105 as described above concerning the block 210, and then selected for inclusion with, or to be provided along with, a particular route as described in this block 230.” Identified waypoints are selected so that they can be included with a particular route. Therefore, a set of navigational instructions of a final route includes a refueling waypoint (i.e. a fuel stop). 

Furthermore in para 0023, “user input could be received specifying waypoints to be traversed between a route beginning point and a route ending point, e.g., a user could specify to identify restaurants, refueling stations, restrooms, convenience stores, etc. between a route beginning point in a route ending point.” A specific waypoint can also include restaurants, restrooms and convenience stores. Therefore, the set of stops includes one or more waypoints that are not fuel stops to 

Since navigation module 106 can be executed by both a user device 150 and computing device 105 alternatively (para 0009, and para 0021), then the user input can be provided from the user device 150 (i.e. the second device) to be computed by computing device 105 (i.e. a first device).

Lee does not discloses receiving, by the first device, route restriction data that identifies route restrictions that are to be considered when generating the set of navigational instructions, wherein the route restrictions include one or more sets of waypoints that vehicles are required to travel through;
However, Rinscheid teaches:
receiving, by the first device, route restriction data that identifies route restrictions that are to be considered when generating the set of navigational instructions, wherein the route restrictions include one or more sets of waypoints that vehicles are required to travel through;
(FIG. 5 shows a schematic drawing of a route from a starting point to a destination that includes loops and obligatory waypoints. In step 403 of Fig. 4, information on obligatory waypoints is retrieved (para 0037). An obligatory waypoint is a waypoint along which the route has to pass (para 0037), i.e. a route restriction. In para 0037, “Some of the waypoints of a route provided on a data carrier may, for example, be 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Rinscheid to include receiving route restriction data that identifies route restrictions that are to be considered when generating the set of navigational instructions, wherein the route restrictions include one or more sets of waypoints that vehicles are required to travel through;
 in order to provide a method of operating a navigation system that results in an enhanced route guidance along a given route. For example, setting allows a user to set navigation restriction boundaries and thus further specify a user’s navigation intent (i.e. a user is able to be more specific in their navigation intent), which results in an enhanced navigation guidance along a route.

Regarding claim 2,
Lee discloses:
wherein the final route includes the one or more fuel stops in the set of stops
(In para 0023, “user input could be received specifying waypoints to be traversed between a route beginning point and a route ending point”. Waypoints are specified 

Lee does not disclose remaining in compliance with a route restriction that requires the vehicle to travel through the set of one or more waypoints.
However Rinscheid teaches:
Remaining in compliance with a route restriction that requires the vehicle to travel through the set of one or more waypoints.
(FIG. 5 shows a schematic drawing of a route from a starting point to a destination that includes loops and obligatory waypoints.  An obligatory waypoint is a waypoint along which the route and therefore the vehicle has to pass (para 0037), i.e. a route restriction.) The same motivation from claim 1 applies.

Regarding claim 3, 
Lee does not disclose wherein the route restrictions, that include the one or more sets of waypoints, also include a set of route restriction origin areas and a set of route restriction destination areas; and  41PATENTDocket No. 20180449wherein the method further comprises: determining, before selecting the set of one or more waypoints, a set of legs that are based on a start 
However, Rinscheid teaches:
wherein the route restrictions, that include the one or more sets of waypoints, also include a set of route restriction origin areas and a set of route restriction destination areas; 
(See Fig. 5, a starting point S and a destination D are obtained from a user input (para 0036). Therefore, the user sets the starting point S and destination D (i.e. setting its route restriction origin and destination area). The starting points S and destination point D are the additional restriction related to the origin and destination area)
wherein the method further comprises: determining, before selecting the set of one or more waypoints, a set of legs that are based on a start location and the set of stops; 
(See Fig. 5 and para 0036, “With reference to FIG. 5, waypoints 501-509 are obtained from, e.g., a CD that includes a selection of tours, in the form of geographic coordinates. Furthermore, a starting point S and a destination D may be obtained from the data source, yet these may also be determined by the vehicle's current position or by user input” The set of legs are determined based on a start location (i.e. starting point S) and the set of stops (i.e. waypoints 501-509 in Fig. 5). For example, the set of legs include a leg from starting point S to point 501, and a leg from point 501 to point 502 (i.e. a set of legs that are based on a start location and the set of stops).)
determining a set of leg origin areas and a set of leg destination areas for the set of legs; 
determining that a particular leg origin area, of the set of leg origin areas, is located within a particular route restriction origin area of the set of route restriction origin areas; 
(In Fig. 5 and in para 0042, “The obligatory waypoints 502, 504, and 507 are marked as full circles, whereas the remaining waypoints 501, 503, 505, 506, 508, and 509 are displayed as empty circles. The starting point S and the destination D are also obligatory and as such, are marked with a full circle.” The particular leg origin area is located within a particular route restriction origin area (i.e. from obligatory starting point S to obligatory waypoint 502).
determining that a particular leg destination area, of the set of leg destination areas, is located within a particular route restriction destination area of the set of route restriction destination areas, wherein the particular route restriction origin area and the particular route restriction destination area are part of a route restriction that includes a waypoint;
(In Fig. 5 and in para 0042, “The obligatory waypoints 502, 504, and 507 are marked as full circles, whereas the remaining waypoints 501, 503, 505, 506, 508, and 509 are displayed as empty circles. The starting point S and the destination D are also obligatory and as such, are marked with a full circle.” The particular leg destination area is located within a particular route restriction destination area (i.e. from obligatory waypoint 507 to obligatory destination point D), wherein the particular route restriction origin area and the particular route restriction destination area are 
and wherein selecting the set of one or more waypoints comprises: selecting the waypoint, as part of the set of one or more waypoints, based on determining that the particular leg origin area is located within the particular route restriction origin area and based on determining that the particular leg destination area is located within the particular route restriction destination area.
(In para 0041, “In a next step 405, a user inputs additional obligatory waypoints. The user may, for example, decide that he definitely wants to see a particular sight on the tour or definitely wants to travel along a particular route section. Accordingly, the user may be given the possibility of inputting an obligatory waypoint in order to force guidance past said waypoint.” A waypoint is selected as part of one or more waypoints, wherein the route restriction origin and destination areas are starting point S and destination point D, respectively. Since the restriction areas are still defined as the starting and destination points, then selecting a waypoint comprises selecting a waypoint based on determining the particular route restriction origin and destination areas.) 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Rinscheid to include all of the limitations recited in claim 3 in order to provide a method of operating a navigation system that results in an enhanced route guidance along a given route. For example, 

Regarding claim 4, 
	Lee further discloses:
determining a set of legs of the initial route based on a start location of the vehicle and the set of stops identified in the request;
(In para 0023 of Lee, “the computer 105 identifies waypoints for a route of the vehicle 101. For example, user input could be received specifying waypoints to be traversed between a route beginning point and a route ending point, e.g., a user could specify to identify restaurants, refueling stations, restrooms, convenience stores, etc. between a route beginning point in a route ending point.” Lee discloses determining a set of legs of the initial route based on a start location of the vehicle and the set of stops identified in the request. For example, the set of legs of the initial route includes the leg from the beginning point to a stop (i.e. restaurants, restrooms, convenience stores, etc.) and the leg from a stop to another specified stop.)

Lee does not disclose wherein selecting the set of one or more waypoints comprises: selecting a waypoint, of the set of one or more waypoints, based on at least a part of a geographic area of a leg, of the set of legs, being included in a geographic area of the waypoint.
However, Rinscheid teaches:
wherein selecting the set of one or more waypoints comprises: selecting a waypoint, of the set of one or more waypoints, based on at least a part of a geographic area of a leg, of the set of legs, being included in a geographic area of the waypoint.
(In para 0041, “In a next step 405, a user inputs additional obligatory waypoints. The user may, for example, decide that he definitely wants to see a particular sight on the tour or definitely wants to travel along a particular route section. Accordingly, the user may be given the possibility of inputting an obligatory waypoint in order to force guidance past said waypoint.” A waypoint is selected as part of one or more waypoints, wherein the route restriction origin and destination areas are starting point S and destination point D, respectively. Since the restriction origin and destination areas are still defined as the starting and destination points, then selecting a waypoint comprises selecting a waypoint based on a geographic area of a leg, of the set of legs, being included in a geographic area of the waypoint.) The same motivation from claim 1 applies.

Regarding claim 5, 
Lee discloses:
determining, before selecting the set of one or more waypoints, a set of legs of the initial route, wherein the set of legs are determined based on a start location and the set of stops identified in the request; 
(Lee teaches determining a set of legs of the initial route without taking restrictions into consideration, “the computer 105 identifies waypoints for a route of the vehicle 101. For example, user input could be received specifying waypoints to be traversed between a route beginning point and a route ending point, e.g., a user could specify to identify restaurants, refueling stations, restrooms, convenience stores, etc. between a route beginning point in a route ending point.” The computer 105 identifies stops (i.e. restaurants, restrooms, convenience stores, etc.) between a route beginning point and a route ending point. In this example, the set of legs comprises a leg from the start location to a stop (i.e. restaurants, restrooms, convenience stores, etc.), and another leg from the stop to another stop, in between the beginning point and the ending point.)
wherein identifying the subset of fuel stops comprises: identifying, for a leg of the set of legs, one or more fuel stops that are within a particular threshold distance of the leg.
(In para 0025 of Lee, “In addition, waypoints could be selected based on an association with one another. For example, in the event that the computer 105 determines that refueling waypoints should be provided with a route, refueling waypoints could be selected according to their proximity to other waypoints.” 

Regarding claim 6, 
Lee does not disclose removing the set of one or more waypoints from the set of stops of the final route; and wherein providing the final route comprises: providing the final route to the second device in a manner that causes the final route to traverse through the set of one or more waypoints without the set of one or more waypoints being identified as stops in the set of stops of the final route.
However, Rinscheid teaches:
 removing the set of one or more waypoints from the set of stops of the final route; and wherein providing the final route comprises: providing the final route to the second device in a manner that causes the final route to traverse through the set of one or more waypoints without the set of one or more waypoints being identified as stops in the set of stops of the final route.
(In para 0042, “Again referring to FIG. 5, the initial route is marked by a dashed line 510. Black arrowheads mark the direction in which the route is supposed to be traveled. The obligatory waypoints 502, 504, and 507 are marked as full circles, whereas the remaining waypoints 501, 503, 505, 506, 508, and 509 are displayed as empty circles. The starting point S and the destination D are also obligatory and as 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Rinscheid to include removing the set of one or more waypoints from the set of stops of the final route; and wherein providing the final route comprises: providing the final route to the second device in a manner that causes the final route to traverse through the set of one or more waypoints without the set of one or more waypoints being identified as stops in the set of stops of the final route in order to remove clutter in the navigation display. Removing clutter in the navigation display enhances a user’s navigation experience since clutter in a navigation application increases driver distractions and therefore poses a security risk on the road.

Regarding claim 7, 
	Lee 
receiving, while the vehicle is traveling along the final route, new fuel selection data that is to be used to identify an updated set of fuel stops; determining, based on the new fuel selection data, a new initial route through one or more remaining stops of the set of stops;
(Fig. 2 shows block 245 where the computer 105 determines whether a fuel-related threshold has been triggered (i.e. when the vehicle 101 is required to refuel before reaching a destination point) (para 0040). If a fuel-related threshold has been triggered, then the process 200 returns to the block 220, whereupon, as discussed above with respect to the block 220 and the following blocks, a new route or routes could be generated including one or more waypoints for accommodating vehicle 101 refueling needs (para 0040). Therefore, while the vehicle is traveling along the final route, an updated set of fuel stops is identified for accommodating the refueling needs of vehicle 101, and a new initial route is determined.)
 identifying a subset of the updated set of fuel stops that are within a threshold distance of the new initial route; selecting one or more of the subset of the updated set of fuel stops to include as part of the one or more remaining stops; determining a new final route that includes an updated set of navigational instructions for the vehicle, wherein the new final route includes the one or more of the subset of the updated set of fuel stops as part of the one or more remaining stops; and providing the second device with the new final route.		
(As shown in Fig. 2 and para 0040, after a fuel threshold is triggered in block 245, the method proceeds to step 220 where updated fuel data is retrieved, and then to 

Regarding claim 8,
Lee and Rinscheid discloses the same limitations as recited above in claim 1.

Regarding claim 9,
Lee and Rinscheid discloses the same limitations as recited above in claim 2.

	Regarding claim 10
	Lee and Rinscheid teach the same limitations as recited above in claim 3.

Regarding claim 11,
Lee and Rinscheid discloses the same limitations as recited above in claim 4.


Lee and Rinscheid discloses the same limitations as recited above in claim 5.

Regarding claim 13
	Lee and Rinscheid teach the same limitations as recited above in claim 6.

Regarding claim 14,
Lee and Rinscheid discloses the same limitations as recited above in claim 7.

Regarding claim 15,
Lee and Rinscheid discloses the same limitations as recited above in claim 1. 
Lee further discloses:
wherein the request includes fuel data that identifies an amount of available fuel within the vehicle.
(In para 0026, “in a block 215, the computer 105 determines whether a fuel-related threshold in the vehicle 101 is triggered. For example, as mentioned in the previous paragraph, the computer 105 may detect whether a vehicle 101 fuel level is below a certain threshold, e.g., half a tank, the court of the tank, etc.”)

	Regarding claim 16
	Lee and Rinscheid teach the same limitations as recited above in claim 3.


Lee and Rinscheid discloses the same limitations as recited above in claim 2. 

Regarding claim 18,
Lee and Rinscheid discloses the same limitations as recited above in claim 5. 

Regarding claim 19
	Lee and Rinscheid teach the same limitations as recited above in claim 6.

Regarding claim 20,
Lee and Rinscheid discloses the same limitations as recited above in claim 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dudar et al. US20200173800A1 discloses a method for calculating a plurality of potential routes based on a trip schedule with fueling options along a proposed path of travel for the vehicle and selecting an optimized route from the plurality of potential routes using vehicle fueling constraints (Abstract, Dudar).
Greenberg et al. US20190178660A1 discloses a method for generating restriction-based navigation directions to avoid areas having location-dependent driving restrictions. The electronic device determines multiple sets of navigation directions 
Zender et al. US20200182635A1 discloses a method for determining appropriate stops for refueling, in order to assist a driver to plan and carry out individualized trips in a vehicle. The method can further find waypoints (i.e. POI) along the route using personalized smart searches (para 0002).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669